DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 and 23 in the reply filed on 07 June 2022 is acknowledged.
Claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 June 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 13-20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topolkaraev et al (Topolkaraev I, WO 2014/199274 A1).
             Regarding claim 1, Topolkaraev I (see the entire document, in particular, page 1, lines 24-25; page 2, lines 6-7; page 3, lines 9-10; page 4, lines 24-27, page 6, lines 18-24; page 7, line 6; page 15, lines 6-9 and 12-13; page 16, lines 22-23; page 26, lines 14-15; page 28, lines 9-10 and 17-18; page 29, lines 26-28; page 30, line 31 to page 31, line 3; page 33, lines 1-2; page 46, line 32 to page 47, line 3; page 47, lines 9-10; Figure 1) teaches a process of making a fiber (see page 2, lines 6-7 and Figure 1 of Topolkaraev I), including the steps of (a) extruding a matrix polymer and a nanoinclusion additive to form a thermoplastic composition in which the nanoinclusion additive is dispersed within a continuous phase of the matrix polymer (see page 6, lines 18-22 (thermoplastic composition contains a continuous phase of one or more matrix polymers), page 15, lines 6-9 (nanoinclusion additive is dispersed within the polymer matrix) and page 26, lines 14-15 (thermoplastic composition may be extruded from a spinneret) of Topolkaraev I); and (b) thereafter, passing the extruded thermoplastic composition through a spinneret to form a fiber having a porous network containing a plurality of nanopores, wherein the average percent volume occupied by the nanopores within a given unit volume of the fiber is from about 3% to about 15% per cm3 (see page 4, lines 24-27 (nanopores constitute about 15 vol%), page 28, lines 9-10 (extruded composition is passed through a conduit 16 to a spinneret 18), page 29, lines 26-28 (regardless of how the fibers are formed, the desired porous network may be formed during formation of the fibers) and Figure 1 of Topolkaraev I).
             Regarding claims 3, 4 and 5, see page 46, line 32 to page 47, line 3 (propylene homopolymer (MFR of 14), polylactic acid (MFR of 70-85), poly-epoxide (nanoinclusion, MFR of 6) of Topolkaraev I.
             Regarding claim 6, see page 47, lines 9-10 (extruder temperature of 180 - 220°C) of Topolkaraev I.
             Regarding claim 7, see page 28, lines 17-18 (air from quench blower 20 quenches the fibers) and Figure 1 of Topolkaraev I.
             Regarding claim 8, see page 3, lines 9-10 (continuous fibers) of Topolkaraev I.
             Regarding claim 9, see page 33, lines 1-2 (diameter of 0.1 – 50 microns) of Topolkaraev I.
             Regarding claim 10, see page 15, lines 12-13 (nanoinclusion is 0.05 – 20 wt%) of Topolkaraev I.
             Regarding claim 13, see page 16, lines 22-23 (poly-epoxide) of Topolkaraev I.
             Regarding claim 14, see page 1, lines 24-25 (nanopores have a cross-sectional dimension of 800 nm or less) of Topolkaraev I.
             Regarding claim 15, see page 30, line 31 to page 31, line 3 (axial dimension of the nanopores is larger than the cross-sectional dimension; aspect ratio of 1 – 30) of Topolkaraev I.
             Regarding claims 16 and 18, see page 6, line 24 (polyester, polyolefin) of Topolkaraev I.
             Regarding claim 17, see page 7, line 6 (polyethylene terephthalate) of Topolkaraev I.
             Regarding claim 19, see page 46, line 32 to page 47, line 3 (propylene homopolymer) of Topolkaraev I.
              Regarding claim 20, see page 6, line 18-22 (continuous phase is 60 – 99 wt%) of Topolkaraev I.
             Regarding claim 23, see page 6, line 24 (polyester) and page 6, lines 18-22 (continuous phase is 60 – 99 wt%) of Topolkaraev I.
Claim(s) 1, 3-10, 13-20 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Topolkaraev et al (Topolkaraev II, U.S. Patent Application Publication 2016/0108564 A1) .
The applied reference has a common applicant, inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
             Regarding claim 1, Topolkaraev II (see the entire document, in particular, paragraphs [0003], [0006], [0016], [0019], [0025], [0052], [0055], [0078], [0081], [0089], [0090], [0095] and [0136]; Figure 1) teaches a process of making a fiber (see paragraph [0006] and Figure 1 of Topolkaraev II), including the steps of (a) extruding a matrix polymer and a nanoinclusion additive to form a thermoplastic composition in which the nanoinclusion additive is dispersed within a continuous phase of the matrix polymer (see paragraphs [0025] (thermoplastic composition contains a continuous phase of one or more matrix polymers), [0052] (nanoinclusion additive is dispersed within the polymer matrix) and [0078] (thermoplastic composition may be extruded from a spinneret) of Topolkaraev II); and (b) thereafter, passing the extruded thermoplastic composition through a spinneret to form a fiber having a porous network containing a plurality of nanopores, wherein the average percent volume occupied by the nanopores within a given unit volume of the fiber is from about 3% to about 15% per cm3 (see paragraphs [0019] (nanopores constitute about 15 vol%), [0081] (extruded composition is passed through a conduit 16 to a spinneret 18) and [0089] (regardless of how the fibers are formed, the desired porous network may be formed during formation of the fibers); Figure 1 of Topolkaraev II).
             Regarding claims 3, 4 and 5, see paragraph [0136] (propylene homopolymer (MFR of 14), polylactic acid (MFR of 70-85), poly-epoxide (nanoinclusion (MFR of 6) of Topolkaraev II.
             Regarding claim 6, see paragraph [0136] (extruder temperature of 180 - 220°C) of Topolkaraev II.
             Regarding claim 7, see paragraph [0081] (air from quench air blower 20 quenches the fibers) and Figure 1 of Topolkaraev II.
             Regarding claim 8, see paragraph [0016] (continuous fibers) of Topolkaraev II.
             Regarding claim 9, see paragraph [0095] (diameter of 0.1 – 50 microns) of Topolkaraev II.
             Regarding claim 10, see paragraph [0052] (nanoinclusion is 0.05 – 20 wt%) of Topolkaraev II.
             Regarding claim 13, see paragraph [0055] (poly-epoxide) of Topolkaraev II.
             Regarding claim 14, see paragraph [0003] (nanopores have a cross-sectional dimension of 800 nm or less) of Topolkaraev II.
             Regarding claim 15, see paragraph [0090] (axial dimension of the nanopores is larger than the cross-sectional dimension; aspect ratio of 1 – 30) of Topolkaraev II.
             Regarding claims 16, 17 and 18, see paragraph [0025] (polyester, polyethylene terephthalate, polyolefin) of Topolkaraev II.
             Regarding claim 19, see paragraph [0136] (propylene homopolymer) of Topolkaraev II.
             Regarding claim 20, see paragraph [0025] (continuous phase is 60 – 99 wt%) of Topolkaraev II.
             Regarding claim 23, see paragraph [0025] (polyester; continuous phase is 60 – 99 wt%) of Topolkaraev II.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al (Topolkaraev I, WO 2014/199274 A1) as applied to claims 1, 3-10, 13-20 and 23 above, and further in view of Topolkaraev et al (Topolkaraev III, WO 2014/0199269 A1).
             Regarding claim 2, Topolkaraev I does not explicitly teach (1) that the spinneret has a length-to-diameter ratio of about 6:1 or less. Topolkaraev III (see the entire document, in particular, page 1, lines 22-23; page 51, lines 12-14, page 53, lines 7-8) teaches a process of making a fiber, wherein a spinneret has a length-to-diameter ratio of 4:1 (see page 51, lines 12-14 and page 58, lines 7-8 of Topolkaraev III), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a spinneret having a length-to-diameter ratio of about 6:1 or less in the process of Topolkaraev I in view of Topolkaraev III in order to help create a porous structure in a fiber (see page 1, lines 22-23 of Topolkaraev III).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al (Topolkaraev I, WO 2014/199274 A1) as applied to claims 1, 3-10, 13-20 and 23 above, and further in view of Prasad et al (U.S. Patent Application Publication 2005/0272897 A1).
             Regarding claim 11, Topolkaraev I teaches poly-epoxide as a nanoinclusion additive (see page 16, lines 22-23 of Topolkaraev I), but Topolkaraev I does not explicitly teach (1) a siloxane polymer as a nanoinclusion additive. Prasad et al (see the entire document, in particular, paragraphs [0005] and [0009]) teaches siloxane polymers as nanoinclusion additives (see paragraph [0009] of Prasad et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a siloxane polymer as a nanoinclusion additive in the process of Topolkaraev I in view of Prasad et al in order to provide excellent resistance to sunlight, the ability to repel water, and form tight seals in products (see paragraph [0005] of Prasad et al).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al (Topolkaraev II, U.S. Patent Application Publication 2016/0108564 A1) as applied to claims 1, 3-10, 13-20 and 23 above, and further in view of Topolkaraev et al (Topolkaraev IV, U.S. Patent Application Publication 2016/0130731 A1).
             Regarding claim 2, Topolkaraev II does not explicitly teach (1) that the spinneret has a length-to-diameter ratio of about 6:1 or less. Topolkaraev IV (see the entire document, in particular, paragraphs [0003], [0141] and [0146]) teaches a process of making a fiber, wherein a spinneret has a length-to-diameter ratio of 4:1 (see paragraphs [0141] and [0146] of Topolkaraev IV), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a spinneret having a length-to-diameter ratio of about 6:1 or less in the process of Topolkaraev I in view of Topolkaraev IV in order to help create a porous structure in a fiber (see paragraph [0003] of Topolkaraev IV).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al (Topolkaraev II, U.S. Patent Application Publication 2016/0108564 A1) as applied to claim1, 3-10, 13-20 and 23 above, and further in view of Prasad et al (U.S. Patent Application Publication 2005/0272897 A1).
             Regarding claim 11, Topolkaraev II teaches poly-epoxide as a nanoinclusion additive (see paragraph [0055] of Topolkaraev II), but Topolkaraev I does not explicitly teach (1) a siloxane polymer as a nanoinclusion additive. Prasad et al (see the entire document, in particular, paragraphs [0005] and [0009]) teaches siloxane polymers as nanoinclusion additives (see paragraph [0009] of Prasad et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a siloxane polymer as a nanoinclusion additive in the process of Topolkaraev II in view of Prasad et al in order to provide excellent resistance to sunlight, the ability to repel water, and form tight seals in products (see paragraph [0005] of Prasad et al).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

 
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742